Case: 13-3039    Document: 6      Page: 1   Filed: 01/17/2013




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                RAKHMATULLA ASATOV,
                      Petitioner,

                             v.

            DEPARTMENT OF THE ARMY,
                     Respondent.
               ______________________

                       2013-3039
                 ______________________

   Petition for review of the Merit Systems Protection
Board in case no. PH3330120309-I-1.
                 ______________________

                     ON MOTION
                 ______________________
                        ORDER
    Rakhmatulla Asatov moves for leave to proceed in
forma pauperis.
    On August 2, 2012, the Merit Systems Protection
Board (“Board”) issued an initial decision denying Asa-
tov’s request for corrective action. On September 6, 2012,
the initial decision became the final decision of the Board.
The court received Asatov’s petition for review on Novem-
ber 6, 2012, or 61 days after the Board’s decision became
final.
Case: 13-3039      Document: 6      Page: 2   Filed: 01/17/2013




2                                RAKHMATULLA ASATOV     v. ARMY

     A petition for review of a Board decision must be filed
within 60 days of receipt of the decision. See
5 U.S.C. § 7703(b)(1). The 60-day filing period is “statu-
tory, mandatory, [and] jurisdictional.” Monzo v. Dep't of
Transp., 735 F.2d 1335, 1336 (Fed.Cir.1984); see also Oja
v. Dep't of the Army, 405 F.3d 1349, 1360 (Fed.Cir.2005)
(“[c]ompliance with the filing deadline of 5 U.S.C.
§ 7703(b)(1) is a prerequisite to our exercise of jurisdic-
tion”).
      Upon consideration thereof,
      IT IS ORDERED THAT:
   (1) The motion to proceed in forma pauperis is
granted.
    (2) Asatov is directed to show cause within 30 days of
the date of this order why his appeal should not be dis-
missed as untimely. The Department of the Army may
also respond within that time.
      (3) The briefing schedule is stayed.
                                      FOR THE COURT

                                      /s/ Jan Horbaly
                                      Jan Horbaly
                                      Clerk

s25